DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 23 September 2021 has been entered in full.  Claim 1 is amended.  Claims 5 and 8 are cancelled.
	Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 29 April 2020.
	Claims 1-4, 6, 7, and 9-14 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 September 2021 and 26 October 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Withdrawn Objections and/or Rejections
1.	The rejection of claims 1-4, 6, 7, and 9-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth at page 3 of the previous Office Action of 24 June 2021 is withdrawn in view of amended claim 1 and Applicant’s persuasive arguments (23 September 2021).
withdrawn in view of amended claim 1 (23 September 2021).
3.	The rejection of claims 1-4, 6, 7, and 9-14 under 35 U.S.C. 103 as being unpatentable over Roybal et al. (Cell 167: 419-432, 2016), Klebanoff et al. (Cell 167: 304-306, 2016), Lim et al. (US 2016/0264665), and Cortese et al. (US 2003/0109678) as set forth at pages 10-18 of the previous Office Action of 24 June 2021 is withdrawn in view of the amended claims (23 September 2021).  Specifically, the cited combination of references does not teach a synNotch receptor comprising a human Notch2 or Notch3 receptor polypeptide. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aisha Hasan on 10 December 2021.

The application has been amended as follows: 

(Currently Amended)  A nucleic acid comprising a nucleotide sequence encoding a chimeric Notch polypeptide comprising, from N-terminal to C-terminal and in covalent linkage: a) an extracellular domain comprising a binding agent that specifically binds to an antigen; b) a Notch 2 or Notch 3 core region; c) one or more proteolytic cleavage sites; and d) an intracellular 
wherein the transcriptional regulator comprises a DNA binding domain of human origin and a transactivation domain of human origin; 
wherein the transactivation domain is selected from the group consisting of RelA (p65), YAP, WWTR1(TAZ), and CREB3(LZIP); and
wherein the Notch 2 or Notch 3 core region comprises a human Lin12 LNR. 

10.	(Currently amended) A recombinant vector comprising the nucleic acid of claim [1] 4.

Cancel claims 15-20

21. 	(New) A nucleic acid as described in claim 1, wherein the Notch 2 or Notch 3 core region further comprises a Nuclear Localization Signal (NLS).

22.	(New) A recombinant vector comprising the nucleic acid of claim 6.

23.	(New) A recombinant vector comprising the nucleic acid of claim 21.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed nucleic acid construct comprising an extracellular domain comprising a binding agent that specifically binds to an antigen; a Notch 2 or Notch 3 core region; one or more proteolytic cleavage sites; and an intracellular domain comprising a transcriptional regulator is .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-4, 6, 7, 9-14, and 21-23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
10 December 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647